ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_03_FR.txt. 278

OPINION INDIVIDUELLE DE M. LAUTERPACHT
[Traduction]

1. J'ai rédigé la présente opinion en me conformant à la déclaration
que j'avais faite à la phase relative aux mesures conservatoires dans cette
affaire concernant le rôle d’un juge ad hoc:

«Selon moi, il est spécialement tenu de veiller à ce que, dans toute
la mesure possible, chacun des arguments pertinents de la partie qui
Pa désigné ait été pleinement pris en considération au cours de l’exa-
men collégial et soit, en fin de compte, reflété — à défaut d’être
accepté — dans sa propre opinion individuelle ou dissidente.» (Appli-
cation de la convention pour la prévention et la répression du crime
de génocide, mesures conservatoires, ordonnance du 13 septembre
1993, C.LJ. Recueil 1993, p. 409, par. 6.)

2. Le problème que doit examiner la Cour à cette phase de l'affaire
concerne la recevabilité des demandes reconventionnelles déposées par le
Gouvernement de la République fédérative de Yougoslavie (ci-après
dénommée la « Yougoslavie»). Je souscris à l’ordonnance de la Cour
pour ce qui a trait à la recevabilité des demandes reconventionnelles,
mais je suis préoccupé par le fait que la Cour n'ait pas donné aux Parties
la possibilité de développer leurs thèses respectives dans des exposés
oraux.

PROCÉDURE

3. La procédure orale trouve sa justification au paragraphe 3 de l’ar-
ticle 80 du Règlement de la Cour qui dispose que:

«Si le rapport de connexité entre la demande présentée comme
demande reconventionnelle et l’objet de la demande de la partie
adverse n’est pas apparent, la Cour, après avoir entendu les parties,
décide s’il y a lieu ou non de joindre cette demande à l'instance ini-
tiale.» (Les italiques sont de moi.)

4. La Cour a estimé que l'exigence d’«entendre les parties» peut, dans
la présente affaire, être satisfaite en donnant à chacune d’elles la possibi-
lité d'exposer leurs vues par écrit. La position adoptée par la Cour est
étayée par sa pratique concernant certaines mais non pas toutes les autres
questions au sujet desquelles une exigence similaire est imposée, par
exemple, la nomination de juges ad hoc. Le paragraphe 4 de Particle 35
du Règlement dispose que: «En cas de contestation ou de doute, la Cour

39
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 279

décide, après avoir entendu les parties s’il y a lieu.» De nouveau, à pro-
pos du problème de la désignation d’un juge ad hoc qui se pose lorsque
deux ou plusieurs parties font cause commune, le paragraphe 2 de l’ar-
ticle 36 prévoit que «la Cour décide, après avoir entendu les parties s’il
y a lieu». De même, le paragraphe 2 de l’article 56, qui a trait à l’autori-
sation de produire des documents après la clôture de la procédure écrite,
contient une formule similaire, tout comme l'article 67. En ce qui con-
cerne ces questions, la pratique de la Cour a consisté simplement à confé-
rer aux parties la possibilité d'exposer leurs vues par écrit.

5. Même dans ce cas, cette interprétation n'est pas celle qui vient
immédiatement à l'esprit au sujet d’une question aussi fondamentale que
la recevabilité de demandes reconventionnelles. Il convient de rappeler que
la disposition du Règlement relative aux demandes reconventionnelles
(art. 80) figure juste après celle concernant les exceptions préliminaires
(art. 79) et que ces deux dispositions sont placées ensemble à la section D
du Règlement sous l'intitulé «Procédures incidentes». Une exigence simi-
laire d’entendre les parties est énoncée également au paragraphe 7 de
l’article 79, et a régulièrement été satisfaite par la tenue d’une procédure
orale. Même si la Cour conserve un pouvoir discrétionnaire de décider
dans une affaire déterminée qu’une telle procédure ne devrait pas avoir
lieu, la présente affaire est une instance dans laquelle les particularités
relatives et la complexité des questions en cause auraient certainement
justifié de conférer à chacune des Parties la faculté supplémentaire de
commenter oralement les arguments de l’autre et à la Cour la possibilité
d'examiner plus en détail la question, ce qu’elle aurait pu faire durant des
audiences et au cours des délibérations qui auraient suivi — d’autant plus
qu’une telle mesure aurait répondu aux attentes exprimées par les Parties.

6. On peut se rendre compte à quel point la décision de la Cour de ne
pas tenir de procédure orale s’écarte de opinion d’un, parmi d’autres,
des commentateurs les plus éminents de la procédure de la Cour en ana-
lysant les termes dans lesquels la question est examinée par M. Rosenne
dans la plus récente édition de son principal ouvrage. En ce qui concerne
le paragraphe 3 de l’article 80, il écrit:

«Le paragraphe 3 correspond à la dernière phrase du Règlement
antérieur, dans laquelle expression «après examen» a été remplacée
par «après avoir entendu les parties». Cela signifie que dans l’avenir
il y aura toujours une certaine procédure orale en cas de doute —
aux yeux de qui? — sur l'existence d’un rapport de connexité entre
la demande présentée comme demande reconventionnelle et l’objet
de la demande de la partie adverse.» (The Law and Practice of
the International Court, 1920-1996, 3° éd., 1997, vol. II], p. 1273.)

7. Il y a donc lieu d’espérer que la prochaine fois que le Règlement de
la Cour sera revisé on saisira cette occasion pour faire disparaitre le motif
de la divergence de vues actuelle en veillant 4 ce que le mot «audition»
soit utilisé constamment pour exprimer l’idée d’une procédure orale et
que, lorsque la Cour envisage de conserver un pouvoir discrétionnaire de

40
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 280

décider que les échanges entre des représentants des parties doivent étre
limités à des exposés écrits, elle suivra le libellé utilisé dans d’autres dis-
positions du Règlement (par exemple, art. 46, par. 1, 53, par. | et 2, 55,
58, par. 2), à savoir «après s'être renseignée auprès des parties» ou,
comme l'indique le paragraphe 3 de l’article 76, après avoir donné «aux
parties la possibilité de présenter des observations à ce sujet» ou, comme
au paragraphe 3 de l'article 79, que l’autre partie «peut présenter un
exposé écrit contenant ses observations».

LA RECEVABILITÉ DES DEMANDES RECONVENTIONNELLES

8. La Cour examine actuellement la question des demandes reconven-
tionnelles à la suite du dépôt par la Yougoslavie le 23 juillet 1997 d’un
très long contre-mémoire. Cette pièce comprend deux parties. La pre-
mière partie, composée de près de trois cent cinquante pages, peut être
décrite de manière générale comme exposant «des moyens de défense».
La deuxième partie, qui comprend plus de sept cents pages, énonce les
faits sur lesquels reposent les allégations de la Yougoslavie concernant les
actes de génocide qu’aurait commis la Bosnie-Herzégovine (ci-après
dénommée la « Bosnie») contre les Serbes en Bosnie-Herzégovine. Hor-
mis une indication dans l'introduction du contre-mémoire qu'il «com-
prend des demandes reconventionnelles» et l'énoncé dans une des trois
conclusions à la fin du contre-mémoire de détails sur la déclaration selon
laquelle «la Bosnie-Herzégovine est responsable des actes de génocide
commis contre les Serbes en Bosnie-Herzégovine», le contre-mémoire ne
comporte aucun examen des aspects juridiques des demandes reconven-
tionnelles. Mais quand bien même le contre-mémoire ne contient aucune
référence à l’article 80 du Règlement de la Cour et aucun argument selon
lequel les questions traitées dans la deuxième partie de cette pièce de
procédure sont «en connexité directe avec l’objet de la demande» de la
Bosnie, il n'aurait été guère réaliste de ne pas reconnaître cette partie
pour ce qu’elle représente. En conséquence, le 28 juillet 1997, la Bosnie a
adressé une lettre à la Cour dans laquelle elle a exprimé opinion que les
demandes reconventionnelles «ne rempliss[aiJent pas le critère du para-
graphe I de l’article 80 du Règlement et qu’elles ne devraient donc pas
être jointes à l'instance initiale». Ayant alors été invitée par la Cour a
préciser par écrit «les motifs juridiques sur lesquels elle s'appuyait pour
soutenir cette opinion», la Bosnie a répondu le 9 octobre 1997 dans une
lettre adressée à la Cour qu'elle considérait que la demande reconvention-
nelle présentée par la Yougoslavie n’était pas recevable étant donné que,
au regard du paragraphe 1 de l'article 80 du Règlement de la Cour, «sa
connexité directe avec l’objet de la demande initiale de la Bosnie-Herzé-
govine fait radicalement défaut». Tout en reconnaissant qu’aussi bien la
demande que la demande reconventionnelle reposent sur le même fon-
dement juridique -— la convention sur le génocide — la Bosnie a sou-
tenu que les deux séries d’allégations n'ont rien à voir l’une avec l’autre:

41
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 281

«il est évident, en effet, que les prétendues victimes ne sont pas les
mêmes ... les auteurs matériels des atrocités alléguées non plus ...
Cela implique alors que, si les deux demandes étaient jointes dans le
même procès devant la Cour, le juge devra de toute façon vérifier
séparément les faits allégués ex adverso et examiner séparément s'ils
constituent, au regard de la convention sur le génocide, des compor-
tements illicites imputables, respectivement, à l'une ou à l’autre Par-
tie...» (Lettre en date du 9 octobre 1997, adressée au Greffier par
l'agent adjoint de la Bosnie-Herzégovine, par. 3.)

9. La Bosnie a aussi prié la Cour de bien vouloir décider que la
demande reconventionnelle ne doit pas être jointe à la demande princi-
pale, mais a admis expressément que la Yougoslavie avait toute latitude
pour introduire à la Cour une requête introductive d'instance distincte
par les voies ordinaires.

10. Pour sa part, la Yougoslavie a répondu qu'il y avait une connexité
directe entre la deuxième partie de son contre-mémoire, à savoir la
demande reconventionnelle, et la demande de la Bosnie. La Yougoslavie
a fait en premier lieu observer que la demande et la demande reconven-
tionnelle reposent sur le même fondement juridique, à savoir la conven-
tion sur le génocide et les règles générales en matière de responsabilité des
Etats. En second lieu, elle a déclaré:

«Les faits contestés rapportés dans la demande [principale] et la
demande reconventionnelle s'inscrivent les uns les autres dans le
même conflit tragique, à savoir la guerre civile en Bosnie-Herzégo-
vine, ils se sont produits sur un même territoire et au cours d’une
même période, et ils s’insèrent dans le même contexte historique et
dans le cadre de la même évolution politique. De ce fait, et du fait
que la demande et la demande reconventionnelle partagent le même
fondement juridique, tous les faits pertinents invoqués à l'appui de la
demande [principale] et de la demande reconventionnelle sont liés
entre eux de façon à créer un lien factuel et juridique pertinent en
l'espèce.» (Déclaration de la Yougoslavie concernant la recevabilité
de la demande reconventionnelle, 23 octobre 1997, par. 4.)

11. Il semble donc que la Bosnie soit favorable à ce que l’on peut
appeler une interprétation «restrictive» de lexigence d’une «connexité
directe», alors que la Yougoslavie soutient une interprétation «large».
Pour la Bosnie, il doit exister une identité des prétendues victimes de
même que des auteurs matériels; l'analyse judiciaire des faits énoncés
dans la demande reconventionnelle doit avoir un rapport avec l'examen
des faits exposés dans la demande principale ou doit être utile à cet exa-
men. Pour la Yougoslavie, il suffit que la demande reconventionnelle «ait
soulevé la question du génocide commis à l'encontre des Serbes en tant
qu'elle permet de réfuter les faits présentés par le demandeur comme per-
tinents pour imputation des faits allégués au défendeur».

42
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 282

12. Dans la présente espéce, le choix entre ces deux approches doit
dépendre dans une large mesure de la nature de la notion de «génocide».
Pouvons-nous concevoir que ce qui équivaut à un génocide soit constitué
par un acte unique de caractère horrible? Ou peut-il être seulement
constitué par une série d’actes qui, n'étant individuellement pas plus
qu'un meurtre ou de graves dommages corporels causés à des personnes,
sont, lorsqu'on les considère cumulativement, la preuve d'une activité
systématique équivalent à un génocide?

13. La seconde possibilité semble logiquement être la plus convain-
cante. Un meurtre unique ou un autre acte horrible ne peut constituer un
génocide. Seule une série ou une accumulation de tels actes, si elle révèle
collectivement l'intention nécessaire et est dirigée contre un groupe iden-
tifiable de la manière prévue par l’article IT de la convention, sera consi-
dérée comme constituant un génocide — et dans ces conditions fa res-
ponsabilité des crimes individuels qui la compose, ainsi que des crimes
spéciaux de génocide, ne sera pas imputée uniquement aux individus
directement responsables mais aussi à l'Etat auquel leurs actes sont impu-
tables.

14. Dans cette perspective, il n’est pas possible d’exiger que les faits
qui sont à l'origine d’une demande reconventionnelle concernant un
génocide aient une connexité directe avec les actes individuels et spé-
cifiques formant la base de la demande principale concernant un géno-
cide. Il suffit que les actes invoqués comme constituant la base de la
demande reconventionnelle aient un rapport de connexité direct avec
la demande principale parce qu'ils se sont produits au cours du même
conflit. À vrai dire, on peut considérer que la politique qui est à la base
de l'interdiction du génocide conforte cette interprétation plus large étant
donné que les obligations particulières de respect des droits de l’homme
consacrées dans la convention sur le génocide reposent avec le même
poids sur toutes les personnes concernées. C’est sur cette base que je
souscris à la conclusion de la Cour selon laquelle la demande yougoslave
est recevable.

15. Il n'est pas nécessaire de répéter ici l’analyse de la Cour de sa
propre jurisprudence, mais il convient de relever que cette approche est
étayée par le traitement d’un problème analogue dans le cadre de sys-
témes juridiques nationaux lorsque des demandes reconventionnelles
sont présentées contre des Etats demandeurs qui, s’ils étaient poursuivis
directement en tant que défendeurs, pourraient invoquer l’immunité
de l'Etat. On peut rappeler les déclarations pertinentes de deux juges
particulièrement éminents des Etats-Unis. La première a été faite par
M. J. Manton, de la cour d’appel des Etats-Unis, deuxième circons-
cription {Second Circuit):

«Les demandes procédant de la même transaction peuvent don-
ner lieu à des actions reconventionnelles contre un Etat. La même
transaction ne signifie pas nécessairement une concordance tem-
porelle. Dans l'affaire Moore v. New York Cotton Exchange … la

43
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 283

Cour a déclaré que ia transaction peut comprendre une série de
nombreux actes ne dépendant pas tant du caractère immédiat de leur
connexité que de leur rapport logique.» (United States v. National
City Bank of New York (1936) 83 F. (2d), p. 236; International Law
Reports, vol. 8, p. 220.)

16. La deuxiéme déclaration a été faite par M. Frankfurter, juge a la
Cour supréme des Etats-Unis dans une affaire ou la demande principale
avait été présentée par la République de Chine pour recouvrer une
somme déposée auprès de la Banque défenderesse par l’administration
des chemins de fer Shangai-Nanking, un organisme officiel de l'Etat.
La banque a présenté une demande reconventionnelle concernant des
bons du trésor de la République de Chine que celle-ci ne lui avait pas rem-
boursés. M. Frankfurter a déclaré:

«I est admis qu’une demande reconventionnelle fondée sur l’objet
d’une instance introduite par un Etat peut mettre en cause la doc-
trine de l’immunité. Cela prouve manifestement que la doctrine n’est
pas absolue, et que des considérations de loyauté doivent être prises
en compte dans son application. Mais l'expression limitative «fon-
dée sur l’objet» est trop imprécise, voire trop fluctuante, pour mar-
quer les limites des restrictions de la doctrine de l’immunité de l'Etat.
Les tribunaux divergent très largement dans leur opinion sur ce qui
constitue et ce qui ne constitue pas une demande «fondée sur l’objet
de l'instance» ou «procédant de la même transaction» ... De toute
évidence, les demandes reconventionnelles actuelles ne peuvent être
objectivement réputées être liées au dépôt de fonds de l’administra-
tion des chemins de fer sauf dans la mesure où les transactions entre
la République de Chine et l’auteur de la demande peuvent être consi-
dérées comme des aspects d’une relation commerciale continue, Mais
la question de la considération de la loyauté dans les transactions
qui permet de présenter une demande reconventionnelle fondée sur
le même objet se pose essentiellement dans la situation actuelle.»
(National City Bank of New York v. Republic of China, et al. (1955)
348 US 356; International Law Reports, vol. 22, p. 215.)

17. Aucune disposition de l’article 9 (demandes reconventionnelles) du
projet d’articles sur les immunités juridictionnelles des Etats et de leurs
biens, adopté en 1991 par la Commission du droit international de
l'Organisation des Nations Unies, ne laisse entendre que la codification
du sujet a abouti à une conclusion sensiblement différente:

«Un Etat qui intente une procédure devant un tribunal d'un autre
Etat ne peut invoquer l’immunité de juridiction devant ledit tribunal
en ce qui concerne une demande reconventionnelle qui est fondée sur
le même rapport de droit ou les mêmes faits que la demande princi-
pale.» (Annuaire de la Commission du droit international, 1991,
vol. II, deuxième partie, p. 30.)

44
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 284

18. Mais une décision par laquelle il est reconnu que la demande
reconventionnelle yougoslave est en connexité directe avec l’objet de la
demande de la Bosnie ne peut régler définitivement la question. Chaque
affaire doit être examinée à la lumière de ses propres faits particuliers. La
Cour a un pouvoir et une obligation naturels d'assurer une administra-
tion de la justice régulière et efficace. Les affaires doivent être jugées avec
toute la célérité voulue. A ces fins, la Cour jouit d’un très grand pouvoir
discrétionnaire. Elle n’est pas tenue par la lettre de l’article 80 de son
Règlement. I] convient de rappeler que, contrairement à de nombreuses dis-
positions du Règlement de la Cour, l’article 80 n’a pas sa source dans une
disposition obligatoire quelconque du Statut de la Cour. A Particle 80,
la Cour ne définit pas une procédure pour l’exercice de son obligation sta-
tutaire; elle ne fait simplement qu’exercer le pouvoir général qui lui est
conféré par l’articie 30 du Statut de «détermine[r] par un règlement le
mode suivant lequel elle exerce ses attributions». La Cour a considéré
l'examen des demandes reconventionnelles comme un aspect possible de
ses attributions et elle a ainsi, de sa propre initiative, déterminé un certain
règlement. Mais elle n’est pas liée strictement ou perpétuellement par ce
réglement. Elle a la faculté et, en fait, est tenue de les appliquer de
manière raisonnable et d’adapter leur application aux circonstances de
l'affaire dont elle est saisie.

19. En conséquence, la Cour aurait eu toute latitude pour exercer son
pouvoir discrétionnaire dans la présente espèce en refusant de joindre des
demandes reconventionnelles par ailleurs recevables aux demandes prin-
cipales. Le facteur essentiel qui aurait pu être invoqué pour justifier un
traitement distinct des demandes et des demandes reconventionnelles est
la complexité supplémentaire considérable à laquelle va donner inévitable-
ment lieu le traitement de demandes reconventionnelles en même temps
que des demandes initiales. Comme il est indiqué ci-dessus, une demande
concernant un génocide implique l'établissement du caractère systéma-
tique ou de l’accumulation de crimes individuels. La Bosnie a dans son
mémoire soutenu que six catégories d’infractions avaient été commises:
l'utilisation de camps de concentration; les meurtres; les tortures; les
viols; expulsion des populations et la destruction de biens, de maisons,
de lieux de culte et d’objets culturels; et la création de conditions de vie
destructrices — bombardements, réduction à la famine et intimidation de
la population. La Yougoslavie a répondu en détail à chacune de ces allé-
gations dans la première partie (dans la section consacrée aux «moyens de
défense») de son contre-mémoire, ainsi qu’en mentionnant dans la
deuxième partie une liste détaillée des crimes qui auraient été commis par
des Bosniaques et des Croates contre des Serbes. L'évaluation des allé-
gations et des réponses, si elle est faite en dehors d’un cadre assez géné-
ral (question sur laquelle il ne convient pas d'exprimer une opinion quel-
conque à cette phase de l'instance), pourrait exiger des mois d’audition et
de délibération. Les annexes produites par la Bosnie à l’appui de cette par-
tie de son argumentation ont environ 15 centimètres d’épaisseur; et celles
présentées par la Yougoslavie en rapport avec la première partie de son

45
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 285

contre-mémoire quelque 18 centimètres d’épaisseur, alors que celles pré-
sentées à l'appui des demandes reconventionnelles de la Yougoslavie ont
14,5 centimètres d'épaisseur. La grande masse de documents dans une
affaire ne permet pas toujours de savoir réellement si elle est simple ou
complexe, mais on peut dire sans risque de se tromper que rien dans les
documents présentés par les deux Parties dans cette affaire ne permet de
penser que la tâche à laquelle la Cour devra finalement faire face lorsqu'elle
abordera le fond ne sera pas extrêmement lourde.

20. Toutefois, la question qui se pose est de savoir si la Cour pouvait
exercer son pouvoir discrétionnaire de différer l'examen des éléments
contenus dans la demande reconventionnelle yougoslave jusqu'à ce qu’elle
se soit prononcée sur la demande de la Bosnie, sans priver indûment la
Yougoslavie de son droit de présenter les moyens de défense qu'elle juge
nécessaires pour répondre à la demande de la Bosnie. La réponse à cette
question est négative. Il ressort de la déclaration de la Yougoslavie du
23 octobre 1997 en réponse à la communication de la Bosnie du 9 octobre
1997 qu'elle considère que les documents qu'elle a présentés dans la
deuxième partie de son contre-mémoire (la partie concernant la «demande
reconventionnelle») constitue aussi un élément essentiel de ses moyens de
défense contre la demande principale de la Bosnie. Il est impossible à la
Cour à cette phase de l’affaire de chercher à évaluer dans quelle mesure
les éléments figurant dans la deuxième partie du contre-mémoire yougo-
slave peuvent ou non valablement être utilisés comme moyens de défense
contre la demande principale de la Bosnie. De même, la Cour ne peut
écarter la possibilité que le contre-mémoire yougoslave avance un argu-
ment fu quoque,

21. Le fait que certaines de ces allégations de comportements de la
nature d’un génocide soient formulées non seulement contre les Bos-
niaques mais aussi contre les Croates aurait pu aussi avoir des effets sur
la recevabilité de la demande reconventionnelle yougoslave, ce qui appa-
remment aurait introduit dans l'affaire la question de la responsabilité
d’un Etat qui n’est pas partie à l'instance. Le contre-mémoire yougoslave
ne traite pas des incidences de ce fait. Toutefois, le nombre de situations
dans lesquelles des allégations sont formulées contre des Croates semble-
rait, à la phase actuelle en tout état de cause, être trop limité pour amener
la Cour à considérer cette caractéristique en soi comme suffisante pour
écarter la recevabilité de l'ensemble des demandes reconventionnelles.

22. En résumé, quelles que soient les réticences que l’on puisse ressen-
tir à voir que cette affaire est rendue encore plus complexe par la prise en
compte de la demande reconventionnelle yougoslave, il ne semble pas
exister de bases convaincantes permettant de l’exclure — bien que l’on ne
puisse écarter la possibilité qu’une certaine solution satisfaisante aurait
pu être trouvée si la Cour avait accepté de tenir une procédure orale sur
cet aspect interlocutoire, mais néanmoins important, de l'affaire.

23. En conclusion, il est essentiel de se rendre compte que les diffi-
cultés auxquelles fait face la Cour ne sont pas dues à sa propre action ni,
de fait, à l’action des Parties. Plus on se rapproche de l'étude des pro-

46
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 286

blèmes que pose l’application de la procédure de règlement judiciaire
prévu par l’article IX de la convention sur le génocide, plus on est obligé
de reconnaître que ces problèmes sont de nature entièrement différente
de ceux confrontant normalement un tribunal international exerçant une
juridiction essentiellement civile, et non pénale. Les difficultés sont systé-
miques et leur solution ne peut être rapidement trouvée, que ce soit par la
Cour ou, ce qui serait peut-être plus approprié, par les parties à la
convention sur le génocide.

(Signé) Elihu LAUTERPACHT.

47
